694 So. 2d 674 (1997)
THE MISSISSIPPI BAR
v.
Jimmy D. McGUIRE.
No. 94-BD-00520-SCT.
Supreme Court of Mississippi.
May 15, 1997.

ORDER
This matter is before the Court upon the Motion for Indefinite Suspension Pending Appeal filed by the Mississippi Bar. The complaint involves McGuire's conviction of the crime of filing a false currency reporting form in violation of 26 U.S.C.A. §§ 6050I(f)(1)(B), 7206(1). This Court entered its order on December 15, 1994, granting the Bar's request for indefinite suspension pending appeal.
On January 21, 1997, the Bar provided certification that the Fifth Circuit Court of Appeals affirmed the judgment of the District Court, which affirmed McGuire's conviction, and issued the mandate on October 31, 1996. This Court finds that McGuire has been adjudicated guilty of the offense of filing false currency reporting forms, a felony, and that pursuant to Rule 6, Rules of Discipline, he should be disbarred.
IT IS THEREFORE ORDERED as follows:
1. Jimmy D. McGuire be, and hereby is, DISBARRED from the practice of law.
2. This order shall constitute notice of disbarment in this cause.
3. The Clerk of the Supreme Court of Mississippi shall immediately forward an attested copy of this Order to the Circuit Court Judges and Chancellors in and for Harrison County, Mississippi, and the Senior Judges of each court shall enter this order upon the minutes of their respective courts.
4. The Clerk of the Supreme Court of Mississippi shall immediately forward an attested copy of this Order to the Clerks of the United States District Courts in and for Mississippi, to the Clerk of the United States Fifth Circuit Court of Appeals, and to the Clerk of the Supreme Court.
5. Costs of the formal complaint should be, and hereby are, assessed against Jimmy D. McGuire.